In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-325 CR

 ______________________



ELIZABETH ROBIN, Appellant


V.


THE STATE OF TEXAS, Appellee

 


On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Court No. 08-03285




MEMORANDUM OPINION
	Elizabeth Robin filed a notice of appeal.  The trial court entered a certification in
which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certification to the Court of Appeals.
	On July 25, 2008, we notified the parties that we would dismiss the appeal  unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
										Justice
 
Opinion Delivered September 10, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.